


110 HRES 1105 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1105
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2008
			Mr. McDermott (for
			 himself, Ms. Lee,
			 Mr. Markey, and
			 Mr. Inslee) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives supporting Earth Hour 2008, and for other
		  purposes.
	
	
		Whereas on the evening of March 31, 2007, the first Earth
			 Hour was organized by the World Wildlife Fund-Australia and practiced in Sydney
			 as residents and businesses turned off their lights for one hour to promote
			 awareness of global warming and to encourage energy conservation;
		Whereas over 2,200,000 residents and 2,100 businesses in
			 Sydney participated in the inaugural Earth Hour;
		Whereas the first Earth Hour in Sydney led to an estimated
			 10.2 percent reduction in energy use across the city;
		Whereas there is a scientific consensus that human
			 activity has been a prime cause of the buildup of greenhouse gases, including
			 carbon dioxide, in the atmosphere;
		Whereas energy conservation is the most cost-effective
			 method of addressing climate change as every kilowatt saved is one that doesn’t
			 have to be produced;
		Whereas approximately 40 percent of United States carbon
			 emissions come from generating electricity from our Nation’s power plants,
			 according to the Department of Energy;
		Whereas on March 29, 2008, Earth Hour became a global
			 event, with millions of people in at least 24 cities around the world
			 participating;
		Whereas Earth Hour has been supported by more than 370
			 additional cities around the world; and
		Whereas many United States cities, including Atlanta,
			 Chicago, Phoenix, San Francisco, Baltimore, Charlotte, Dallas, Denver,
			 Honolulu, Houston, Kansas City, Miami, Minneapolis, New York, Portland,
			 Seattle, St. Louis, Tampa, and Washington, DC, have lent their support to Earth
			 Hour in 2008: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the efforts of the organizers and
			 participants of Earth Hour 2008 deserve our congratulations and support for
			 helping to raise awareness about the importance of pursuing energy conservation
			 and efficiency;
			(2)the United States
			 should continue to take an active participatory and supportive role in each
			 subsequent Earth Hour; and
			(3)the President should issue a proclamation
			 calling on the American people to observe Earth Hour, and should actively
			 promote awareness of Earth Hour in 2009 and in future years in order to raise
			 awareness and encourage behaviors and strategies that result in the efficient
			 use of energy.
			
